        Case 1:16-cr-00281-PGG Document 920
                                        919 Filed 12/23/20
                                                  12/22/20 Page 1 of 1



                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  December 22, 2020

BY ECF

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Latique Johnson et al., 16 Cr. 281 (PGG)

Dear Judge Gardephe:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney


                                            By:          /s/
                                                  Max Nicholas
                                                  Assistant United States Attorney
                                                  (212) 637-1565




      December 23, 2020
